United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3311
                                    ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       * Appeal from the United States
                                     * District Court for the Northern
     v.                              * District of Iowa.
                                     *
Mario Medina-Hernandez,              * [UNPUBLISHED]
                                     *
           Defendant-Appellant.      *
                                ___________

                              Submitted: March 9, 2004
                                 Filed: March 12, 2004
                                  ___________

Before MURPHY, HEANEY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Mario Medina-Hernandez was charged with a single count of illegal reentry
following deportation in violation of 8 U.S.C. §§ 1326(a) and 1326(b). Since he was
on supervised release for a prior illegal reentry conviction at the time of the charged
new offense, he was subject to revocation of release if convicted of that offense. At
the change of plea hearing, the magistrate judge informed Medina-Hernandez that "by
pleading guilty to this [new] charge, you're in effect pleading guilty to the supervised
release violation as well because it's a violation of your supervised release to
unlawfully re-enter the United States." Medina-Hernandez indicated that he
understood that, and he then pled guilty.
      At a subsequent hearing before the district court1 the defendant's guilty plea
was accepted, and he was sentenced to 30 months. After sentencing on the new
conviction, the court took up the subject of revocation of his supervised release, and
counsel for Medina-Hernandez conceded that his client had violated the terms of his
supervised release by committing the new offense. The court revoked his supervised
release and imposed a consecutive sentence of 18 months for his violation.

        Medina-Hernandez argues on appeal that the district court erred by revoking
his supervised release without his personal admission or a formal finding that he had
violated its terms. Because Medina-Hernandez failed to raise this issue before the
district court, we review for plain error. United States v. Kamerud, 326 F.3d 1008,
1013 (8th Cir. 2003). Medina-Hernandez pled guilty to the charge of illegal reentry
after being informed that his plea would effectively admit that he had violated his
supervised release. His guilty plea established a violation of the terms of his
supervised release, and the district court did not plainly err by revoking it.
Accordingly, we affirm the judgment of the district court.
                         ___________________________




      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-